DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masamitsu (JP 2017181034 A) in view of Kenji et al. (JP 2006304462 A).
Regarding claim 1, Masamitsu discloses a magnet temperature estimating device (100) for a motor (1) provided with a rotor (3) having magnets (6) and configured to output a rotational motive force, and a stator  (2) having a plurality of coils (5) opposing the rotor with a gap therebetween (fig. 1), the device comprising:
a sensor (107, 114) configured to detect current; and
a controller(100) configured to control the motor (1) by supplying power to the plurality of coils (5) in response to an input of a detection signal from the sensor,
wherein the controller (100) estimates a temperature (Tm) of one of the magnets (6) based on an amplitude (Vdsc) of a frequency spectrum corresponding to a given frequency, among frequency components constituting the induced voltage.
Note that the superimposed impedance Zh = Vh/Ih.
Masamitsu is silent as to a sensor configured to detect an induced voltage induced by rotation of the rotor.
Kenji discloses a motor drive system (1) including a motor (4) having a stator (13) and a rotor (8) having a permanent magnet(12) .Kenji discloses a voltage sensor (17) to detect the voltage induced by rotation of the rotor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masamitsu by using voltage sensor as disclosed by Kenji to detect the voltage induced by the rotation of the rotor.
Regarding claim 10, wherein the amplitude of the frequency spectrum has a linear relationship to the temperature of the magnet (see figures 4 and 5), and wherein the controller stores the linear relationship in advance (in memory).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masamitsu in view of Kenji as applied to claim 1 above, and further in view of Wu et al. (US 2011/0144843 A1).
Masamitsu in view of Kenji discloses all the limitations as applied to claim 1, but silent as to a hybrid vehicle. Kenji discloses an electric vehicle.
Wu discloses  a hybrid vehicle, comprising a motor magnet temperature estimating device (10);
a motor (46); and
an engine (16) configured to collaborate with the motor (46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Masamitsu in view of Kenji by applying the invention to a hybrid vehicle as disclosed by Wu to estimate the temperature of the permanent magnet using the invention of Masamitsu in view of Kenji as an alternative estimation device.
Allowable Subject Matter
Claims 2-9, 11-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose permanent magnet temperature estimation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747